DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to the amendment filed on 03/03/2022 from which Claims 1-5, 8, and 13-19 are pending of which Claims 1 and 14 were amended.  Claims 6-7, 9-12 and 20-21 are cancelled.    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   
All outstanding rejections except for those described below are withdrawn by applicants' responses filed 03/03/2022.    
Claim Rejections - 35 USC § 112(b)
Claims 1-5, 8, and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   
Regarding Claims 1-5, 8, and 13-19, Claim 1 first recites “. . . at least first layer of the multi-layer conformal coating comprises a graded boundary and an at least second layer of the multilayer conformal coating comprises a graded boundary . . .”  The terms “at least first layer” and at least second layer” are unclear and confusing whether such first and second layer of the multi-layer conformal coating are from the previously recited layers of “three or more layers” or lowest plasma deposited layer and uppermost plasma deposited layer and one or more layers formed by plasma deposition with a precursor mixture comprising formula (A) and one or more moisture barrier layers or are in addition to these layers.  Therefore the recitation is indefinite.  If the lowest plasma deposited layer and the uppermost plasma deposited layer can be a first or second layer then any second recitation of lowest plasma deposited layer and the uppermost plasma deposited layer can be preceded by “the” for antecedent basis and each first recitation should be preceded by “a” rather than “the”.  Also if the first and second layer comprise a graded boundary is this a graded boundary between the first and second layers or a boundary with other layers?  Furthermore if the first layer and the second layer include the plasma deposited layers are the first and second layers plasma deposited layers?  
Claims 3 and 4 recite “the plasma deposition” is unclear and confusing and indefinite because Claim 1, as amended, from which claims 3-4 depend have the multi-layered conformal coating where three layers are plasma deposited.  Is the “the plasma deposition” for all three of these plasma deposited layers?  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-5, 8, 13-19 are rejected under 35 U.S.C. 103 as obvious over U.S. 20130040102, Gleason et al (hereinafter “Gleason”) evidenced by U.S. 2012/0009834, Augustyniak et al. (hereinafter “Augustyniak”) further in view of WO 2014/155099, Duncan (hereinafter referred to as “Duncan”) further in view of DE 102008007588 Rainer et al and further in view of U.S. 2015/0218294, Klun et al. (hereinafter “Klun”) and further in view of U.S. 2016/0324011, Legein et al. (hereinafter Legein”) evidenced by U.S. 6,083,313, Venkatraman et al (hereinafter “Venkatraman”).   
For Duncan the U.S. national phase was published as U.S. Patent Application 2017/0245374, Williams-Duncan (hereinafter “Williams-Duncan”), and this Williams-Duncan U.S. application will be used for disclosures for the corresponding disclosures in Duncan.  
For DE 102008007588 the English machine translation was retrieved from the ip.com, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Rainer”.
Regarding Claims 1-5, 8 and 13-19 Gleason discloses from the entire document particularly from the abstract and ¶s 0006-0035, 0087, 0094, 0100, 0104-0105, 0130-0134, 00151-0153, 0158, 0166, 0171, 0173, 0178, 0184-0187, 0198, 0211-0212, 0240, 0253, 0260-0261, 0265, 0293, 0314-0319, Table 2, Figures 4, 12, 21-22, 24-25, and its claim 2, iPECVD-based method, {initiated plasma enhanced chemical vapor deposition (See title) reading on plasma deposition conditions and Claim 3} of coating a substrate with flexible alternating organic and inorganic multi-layer coating with low water permeability, a high-degree of transparency, and a high degree of global planarization.  From ¶s 0198, 0151-0153, 0171 and 0260 the substrate can be silicon wafer, glass slides, various polymers such as poly(ethylene terephthalate) (PET) polyethylenenaphtalate (PEN), polydimethylsiloxane, nylon, polyester, polyurethane, polyanhydride, polyorthoester, polyacrylonitrile or paper rolls for integrated circuits or organic optoelectronic devices, including organic photovoltaic (OPV) devices fabricated on flexible plastic substrates {reading on electrical assembly}.  
From ¶s 0006-0020 and 0087 a method of coating a substrate, comprising the steps of introducing {reading on in contact with the electrical assembly} into a partially evacuated vessel a gaseous initiator at a first flow rate, and a first gaseous monomer at a second flow rate, thereby forming a first mixture; and introducing energy into said first mixture at a first power, thereby depositing a first layer on the substrate at a first deposition rate, wherein the first layer is organic {reading on {reading on lowest layer is organic for pending Claim 5}; the vessel further comprises a variable plasma source, a stage for holding a substrate, and a substrate positioned on said stage; and the first gaseous monomer is selected from the group consisting of acrylates, vinyl compounds, acetylenes, and organosilicons {i.e. reading on organosilicon compound}.  The method further comprises the step of introducing a first auxiliary gas at a third flow rate.  Further the method can include introducing into a partially evacuated vessel a gaseous initiator at a first flow rate, and a first gaseous monomer at a second flow rate, thereby forming a first mixture; introducing energy into said first mixture at a first power, thereby depositing a first layer on the substrate at a first deposition rate, wherein the first layer is organic;  introducing into the vessel a first auxiliary gas at a third flow rate, and a second gaseous monomer at a fourth flow rate, thereby forming a second mixture; and introducing energy into said second mixture at a second power, thereby depositing a second layer over the first layer at a second deposition rate, wherein the second layer is inorganic; the vessel further comprises a variable plasma source, a stage for holding a substrate, and a substrate positioned on said stage; the first gaseous monomer is selected from the group consisting of acrylates, vinyl compounds, acetylenes, and organosilicons; and the second gaseous monomer is an organosilicon.  Also these above methods can include the method further comprising introducing into a partially evacuated vessel a gaseous initiator at a first flow rate, and a first gaseous monomer at a second flow rate, thereby forming a first mixture;  introducing energy into said first mixture {reading on precursor mixture} at a first power, thereby depositing an organic layer {reading on uppermost organic layer and for organic uppermost of pending Claim 8} over the inorganic layer at a first deposition rate;  introducing into the vessel a first auxiliary gas at a third flow rate, and a second gaseous monomer at a fourth flow rate, thereby forming a second mixture; and introducing energy into said second mixture at a second power, thereby depositing an inorganic layer over the organic layer at a second deposition rate to form a multi-layered coating on a substrate, wherein said multi-layer coating comprises alternating organic and inorganic layers.  
From ¶s 0179, 0181, 0198 0219, and 0243 because barrier performance strongly correlates with substrate surface smoothness, one embodiment of the invention relates to first depositing an organic iPECVD layer over the PET substrate, and then depositing a second organic layer on top of the inorganic layer.  The organic layer, SiOxCyHz, exhibits very soft and flexible mechanical properties. The hardness and elastic modulus of such layers have been reported to be typically about 2 GPa and 10 GPa, respectively.  In certain embodiments, the organic layer can have hardness in the range of about 1 GPa to about 10 GPa. or a hardness in the range of about 2 GPa to about 8 GPa or a hardness in the range of about 4 GPa to about 6 GPa,  These ranges overlap that of pending Claim 1 of at least 4 GPa hardness.  Also from ¶ 0243 the water contact angles of he deposited films were measured.  Also from ¶ 0152 it is possible to print many different kinds of electronic displays, in order for them to be commercially viable, they must be robust enough to survive conditions required of the display for the necessary period of time. This condition has been a limitation of many printable electronic displays. Beyond printability and functionality, one of the most important requirements is encapsulation. Many of the materials used in printed electronic displays are chemically sensitive, and will react with various environmental components.  From ¶ 0004 protective coatings, which prevent the permeation of water into organic optoelectronic devices, including organic photovoltaic (OPV) devices fabricated on flexible plastic substrates, are essential to extend device lifetimes.  
From ¶s 0161, 0166, 0173, 0178, 0183 and 0223 in one aspect a multilayer deposition in a large-area reactor (0.16 m3), maintaining the same organosilicon precursor and the same reactor configuration for the deposition of both silica-like and organosilicon layers.  The inorganic layer was deposited by conventional PECVD in high fragmentation regime, while the organic layer was deposited by iPECVD, a process similar to iCVD but which uses gentle plasma power to break down the initiator molecule, instead of a hot filament. SiOx layers were deposited through PECVD in MW plasma at high power and high oxygen dilution.  The silanol and organic groups of the monomer were not detectable in the inorganic layers by IR spectroscopy.  The RMS roughness of the inorganic layer was about 2.2 nm.  Granular structure growth has been observed by ALD, related to PECVD deposition. The granular growth is due to the presence of some gas phase reaction that causes the formation of particulates in the plasma sheath. The gas phase particles then drop on to the surface and form columns of dense SiO2-like areas separated by less dense material.  A reduction in the granular growth in the inorganic material may be achieved by pulsing the plasma discharge.  The growth of the gas phase particles would be curtailed by turning the plasma off. Eliminating or limiting gas phase particle growth while favouring surface growth mechanisms is important for the deposition of a high quality inorganic barrier layer.  
The article comprising a substrate, and a coating on said substrate can have a coating comprising a plurality of alternating layers; said plurality of alternating layers comprises at least a first layer and a second layer; the first layer is organic; the second layer is inorganic.  From ¶s 0025-0034 the first gaseous monomer is siloxane like 1,3,5-trivinyl-1,1,3,5,5-pentamethyltrisiloxane (“TVTSO”) or trivinyltrimethyl cyclotrisiloxane {reading on no O2, N2O or NO2 for two organic layers in a plurality of alternating layers also for lowest layer as for pending Claim 6 and for one or more organosilicon compounds of pending Claim 13}, and the second gaseous monomer is a siloxane, like 1,3,5-trivinyl-1,1,3,5,5-pentamethyltrisiloxane or trivinyltrimethyl cyclotrisiloxane.  Augustyniak evidences at ¶ 0032 that trivinyltrimethylcyclotrisiloxane is a hydrophobic as a hydrophobizing agent.  
From ¶s 0184-0187, 0211 and Table 2 a 1 µm-thick organic layer was deposited over the PET substrate for smoothing the surface and covering all the undesirable PET substrate particles.  A smoother substrate surface significantly reduces the inorganic stress during the growth phase, thus avoiding cracks and other layer defects.  Various thicknesses of the inorganic layers were deposited and studied over the 1 µm-thick organic layer, itself deposited on PET.  The first bilayer had a 20 nm inorganic layer, the second bilayer had a 100 nm inorganic layer and the third bilayer had a 400 nm inorganic layer deposited all over the 1 µm organic layer.  Also a two bi-layer alternating organic layer and inorganic layer stack had Water Vapour Transmission Rate (WVTR) measured through single layers and bilayers based on calcium thin-film degradation {i.e. two bilayers reading on 3 to 13 layers for Claim 2}.  From ¶ 0266 iPECVD of a planarizing organosilicon layer provides smoothness and planarization properties of the organic layer that are crucial for the deposition of multilayer barrier layer in order to fulfill the defect of the inorganic underlayer and offer a microscopically flat surface for the deposition of the successive inorganic layer {i.e. reading on uppermost plasma polymerized organosilicon organic layer}.  The barrier properties of the first bilayer, where the inorganic layer was only 20 nm and the organic layer was 1 µm, exhibited remarkable results, as shown in Table 2 of 0.254 gm-2d-1 WVTR.  This demonstrates that when the inorganic layer is deposited on the top of a planarizing organic layer, the water vapour transmission rate is significantly low even at very small thicknesses (20 nm).  The second bilayer shows slightly lower WVTR than the first bilayer due to the increased thickness of the inorganic layer (100 nm inorganic layer, and 1 µm organic layer).  A promising structure is alternating 1 µm thick organic layers and 20 nm thick inorganic layer, barrier coatings as for prevention of the permeation of water into organic optoelectronic devices, including organic photovoltaic (OPV) devices fabricated on flexible plastic substrates.  With the organic layer deposited by iPECVD, a process similar to iCVD but which uses gentle plasma power to break down the initiator molecule from ¶ 0158 organosilicon polymers have been deposited by iCVD from cyclic monomers (trivinyltrimethylcyclotrisiloxane, V3D3 , and tetravinyltetramethylcyclotetrasiloxane, V4D4), linear monomers (hexavinyldisiloxane, HVDSO), and from a mixture ofV3D3 and HVDSO.  From ¶ 0293 a positive apparent activation energy indicates that the rate limiting step for the iPECVD process is the slow kinetics of vinyl bond reaction rather than adsorption of the monomer on the surface. Similarly, a positive apparent activation energy of 53.8 kJ mo1-1 was detected for the iCVD polymerization of the HVDSO.  The fact that both iCVD and iPECVD show positive activation energy means that both processes are limited by the rate of the surface reactions.  
From ¶ 0211 the method can provide a coating comprising less than about ten inorganic layers; and the coating comprises less than about ten organic layers, or the coating comprises less than about five inorganic layers; and the coating comprises less than about five organic layers, or the method provides a coating comprising between five and ten inorganic layers; and the coating comprises between five and ten organic layers {reading on pending Claim 2}. In certain embodiments, of the aforementioned method, the coating comprises between one and five organic layers {reading on contacting for a first organic layer and contacting for a second organic layer} or the coating comprises between one and five inorganic layers.  Also in certain embodiments, of the aforementioned method, the coating comprises, one, two, three, four, or five inorganic layers, while in certain embodiments, of the aforementioned method, coating comprises, one, two, three, four, or five organic layers.  From ¶ 0166 an iPECVD process for the deposition of organosilicon polymers used low plasma power density in order to have a quasi-selective fragmentation of the initiator molecule greater than that of the monomer molecule.  
From ¶s 0130-0133, 0178, 0184, 0240-0241, 0249, 0259, 0263, 0268, 0314, 0319 and Figs. 4, 12, 17, 21,-22 and 24 the conformality of the iPECVD deposition process polymers was studied by deposition of such IPECVD layer on silicon substrates patterned with trenches supplied by Analog Devices.  These trenches were 7µm deep and 0.8 µm, 1.3 µm, 2.1 µm, and 5 µm wide, respectively.  Surface film morphology was investigated by Atomic Force Microscopy (AFM--Digital Instruments, D3100-1). Images were acquired in tapping mode using conical gold-coated silicon tips. Root mean square roughness was measured on 13 x 13 µm2 surface areas.  Barrier performance such as WVTR was performed using a custom-built electrical Ca-mirror testing apparatus at 65ºC./85% R. H, measuring the Ca-film resistivity every 6 minutes via a 4 point probe.  The planarizing properties of the organosilicon polymer deposited by iPECVD were investigated by monitoring the coating profile over microspheres (1 µm in diameter) used as model defects (e.g., presence of dust, antiblocking, and filler particles on the substrate).  These surfaces were than coated with an organosilicon polymer at different coating thicknesses.  The degree of planarization (DP) of 99% was achieved with a 1.8 µm -thick-coating deposited at 50 W, both locally and globally.  Also the importance of the surface tension was shown at low input power and a meniscus-shaped profile was observed when the coating was deposited on microtrenches.  FIG. 4 shows the cross sectional SEM images of the silicon wafer coated with the microspheres without and with a polymer deposited on them at different coating thicknesses.  As the coating thickness increases the surface becomes smoother and smoother.  AFM investigations (shown in FIG. 21) over substrate with high (top images) and low (bottom images) microsphere density allowed us to calculate the degree of planarization (DP) as in Equation (1) DP % = 100 (1 - hf hi), where hf is the step height of the coating when deposited over a microsphere of initial height hi (as shown in FIG. 20).  
Given that Fig. 4 at 450 and 1000 nm thickness shows the contour of the PET substrate film and Fig. 12 (a) with the inorganic layer deposited by PECVD (See ¶s 0100, 0161 and 0173) has the contour of the underlying PET film, while Figs 21-22 also show the iPECVD organic coating over a layer of spheres showing the contour of the spheres, the plurality of bilayers would be a multi-layered conformal coating {reading on Claim 1}.  Also from Fig. 17 and ¶s 0184-0185 the flexibility of the bilayer after bending shows the conformability of the plurality of bilayer coating.  
Gleason divulges at ¶ 0201 that an auxiliary gas may be used with the monomer source gases to facilitate the growth process. The auxiliary gas may comprise one or more gases, such as carrier gases, inert gases, reducing gases, dilution gases, oxidizing gases, or combinations thereof, for example.  Some examples of auxiliary gases are oxygen, nitrogen, argon, hydrogen, water, ozone, helium, and ammonia {reading on oxygen, nitrogen or hydrogen for (b) and helium or argon for (c) for the lowest layer and uppermost layer for Claim 1 and for H2, NH3, N2, Ar or He of the lowest layer of organic and for uppermost organic (also see ¶s 0008-0009, 0015-0016}.
	Gleason discloses at ¶ 0036 that for any of the deposition methods the pressure in the partially evacuated vessel is from about 0.1 Torr to about 200 Torr or from 0.15 to 100 Torr and particularly 0.2 to 0.9 torr.  Given that 1 torr equals 1.33322 mbar the 0.2 torr is 0.266645 mbar and 0.9 torr equals 1.1999 mbar.  This pressure is within the range of pending Claim 4 of 0.001 to 10 mbar.  
However Gleason disclosing measuring the water contact angles does not expressly disclose the values of water contact angles.   
Legein is directed as is Gleason to a coating for electrical components as disclosed from the abstract and ¶s 0001-0003, 0007, 0012-0013, 0022-0025, 0074-0075, 0089, 0095, 0105, 0112 and Claim 36 and Table 1 for a polymer coating on an uncoated printed circuit board which comprises the use of an average low power and low pressure plasma polymerisation in a polymerisation chamber of an organosilane precursor monomer which is introduced into said polymerisation chamber by means of a carrier gas, said organosilane being of the Formula Y1-X--Y2 (I) or --[Si(CH3)2-X-]n- (II), wherein: X is O or NH; Y1 is --Si(Y3)(Y4)Y5; Y2 is Si(Y3')(Y4')Y5'; Y3, Y4, Y5, Y3', Y4', and Y5' are each independently H or an alkyl group of up to 10 carbon atoms; the monomer of formula (II) is cyclic wherein n is 2 to 10, and wherein at most one of Y3, Y4 and Y5 is hydrogen, at most one of Y3', Y4' and Y5' is hydrogen and the total number of carbon atoms is not more than 20.  The monomer for Formula I can be hexamethyldisiloxane.  The polymer deposition step is performed in the presence of a carrier gas, which may be the same gas (or mixture of gases) employed in the pre-treatment step, which are reactive gases, e.g. H2O2, and etching reagents such as CF4, but also inert gases, such as Ar, N2 or He may be used.  Mixtures of the foregoing gases may be used as well.  The polymer coating of the process provides more resilient layers, layers with one or more of better in situ performance, no toxic by-products, increased uniformity, better solderability, thinness, improved wettability, improved water repellency, improved scratch resistance {i.e. hardness} and no colour change and transparency.  From ¶ 0075 hydrophobic surfaces can be created with contact angles for water of more than 95 degrees. In some cases contact angles of more than 100 degrees are achieved {reading on pending claim 1 as an plasma polymerized organic layer for an uppermost plasma deposited layer having a water contact angle from 100 to 110 degrees.}  Venkatraman evidences in the abstract and at example 1 that a hard coating that provides the necessary characteristics for flat panel display plastic substrates is amorphous and is comprised of C, H, Si and O, where the coating is hard, optically transparent, scratch and abrasion resistant and hydrophobic.  Such a hard coating is deposited by a low density, low temperature plasma enhanced chemical vapor deposition (PECVD) process and exhibits excellent barrier protection and reduced permeability to moisture, oxygen, helium and other vapors from hexamethyldisiloxane (“HMDSO”) and argon, hydrogen and oxygen gases having a hardness of 7GPa.  
In accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here Gleason discloses an plasma deposited organic layer from organosilicon like hexavinyldisiloxane for the purpose of a coating having a hardness from about 4 GPa to about 8 GPa.  Legein evidenced by Venkatraman also has a plasma polymerized organosilicon of disiloxane like hexamethyldisiloxane for the purpose of a scratch resistant coating which would be a hard coating of 7 GPa.  Given this similarity of purpose for a hard or scratch resistant coating from a disiloxane organosilicon, HMDSO of Legein can be combined with the HVDSO of Gleason in an uppermost plasma deposited layer.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Gleason a conformal coating for an electronic assembly, where the conformal multilayered coating has a lowest layer of organosilicon on the substrate and an uppermost layer of a the bilayers of iPECVD plasma organo-silicon like HVDSO with one or more auxiliary gases of oxygen, nitrogen or hydrogen for (b) and helium or argon for (c) for the lowest layer and uppermost layer, as afore-described, where from Legein HMDSO disiloxane organosilicone is combined with HVDSO disiloxane organosilicon in iPECVD deposited uppermost plasma deposited layer of Gleason as having a similar purpose of producing a scratch resistant hard coat plasma polymerized coat with a hardness of GPa of 4 to 8 motivated to have a plasma polymerized organic layer with improved wettability, improved water repellency, improved scratch resistance {i.e. hardness} and no colour change and transparency.  The combination of Legein with Gleason to one skilled in the art has a reasonable expectation of success because Legein like Gleason plasma polymerizes an organosilicon disiloxane for a scratch resistant or hard coating.     
However Gleason in view of Legein does not expressly disclose layers of polymerized substituted benzene such as Formula A or electrical assembly with insulating material and conductive tracks covered by the conformal coating of the pending claims including 18-19.    
Williams-Duncan directed to a conformal coated electrical assembly discloses in the abstract and at ¶s 0008 and 0055-0063 an electrical assembly which has a conformal coating, wherein said conformal coating is multi-layered and obtainable by a method which comprises: (a) plasma polymerization of a compound of formula (I) 
    PNG
    media_image1.png
    157
    167
    media_image1.png
    Greyscale
 and a fluorohydrocarbon.  Adding further layers of the plasma polymerized polymers, such that the conformal coating comprises three or more layers, can provide further improvements in the properties of the conformal coating.  wherein R1 represents C1-C3 alkyl or C2 -C3 alkenyl; R2 represents hydrogen, C1-C3 alkyl or C2 -C3 alkenyl; R3 represents hydrogen, C1 -C3 alkyl or C2-C3 alkenyl;  R4 represents hydrogen, C1 -C3 alkyl or C2-C3 alkenyl; R5 represents hydrogen, C1 -C3 alkyl or C2-C3 alkenyl; and R6 represents hydrogen, C1 -C3 alkyl or C2-C3 alkenyl.  Typically, R1 represents methyl or vinyl. Typically, R2 represents hydrogen, methyl or vinyl. Typically, R3 represents hydrogen, methyl or vinyl. Typically, R4 represents hydrogen, methyl or vinyl. Typically, R5 represents hydrogen, methyl or vinyl, preferably hydrogen. Typically, R6 represents hydrogen, methyl or vinyl, preferably hydrogen.  Preferably, R5 and R6 represent hydrogen.  Preferred compounds of formula (I) are 1,4-dimethylbenzene, 1,3-dimethylbenzene, 1,2-dimethylbenzene, 1,4-divinyl benzene, 1,3-divinyl benzene or 1,2-divinyl benzene {reading on pending Claims 15-16}.  In accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here for pending claim 17, 1,4-divinyl benzene, 1,3-divinyl benzene or 1,2-divinyl benzene are all disclosed for the purpose of being the Formula 1 substituted benzene for forming layers of the conformal coating so as all having the same purpose, they can be combined or mixed.  From ¶ 0037 the conformal coatings comprising at least one layer which is obtainable by plasma polymerization of a mixture or blend of compound of formula (I) and fluorohydrocarbon {reading on pending Claim 14}.  Inclusions of compound of formula (I) by plasma polymerization in a mixture or blend of compound with fluorohydrocarbon increases the robustness of the conformal coating.  It is believed that this may arise due to improved interaction and adhesion between the conformal coating and the substrate to be coated, and between the layers of the conformal coating. 
Williams-Duncan discloses at ¶ 0066-0072 and 0074 and Fig 1 that the electrical assembly typically comprises a substrate comprising an insulating material, one or more conductive tracks present on least one surface of the substrate, and at least one electrical component connected to at least one conductive track.  The conformal coating thus typically covers the surface of the substrate on which the one or more conductive tracks are present, the one or more of conductive tracks and the at least one electrical component.  FIG. 1 shows an example of an electrical assembly, where the electrical assembly comprises a substrate 1 comprising an insulating material, one or more conductive tracks 2 present on least one surface of the substrate 1, and at least one electrical component 3 connected to at least one conductive track 2. The conformal coating 4 covers the one or more conductive tracks 2, the at least one electrical component 3 and the surface 5 of the substrate 1 on which the one or more conductive tracks and the at least one electrical component are located {reading on pending Claims 18-19}.
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Gleason as modified a conformal coating for an electronic assembly, where the conformal multilayered coating has a lowest layer of organosilicon on the substrate and an uppermost layer of a the bilayers of iPECVD plasma organo-silicon like HVDSO combined with HMDSO with one or more auxiliary gases of oxygen, nitrogen or hydrogen for (b) and helium or argon for (c) for the lowest layer and uppermost layer, as afore-described, where Williams-Duncan the conformal coating for an electronic assembly like Williams-Duncan also has one or more layers of a substituted benzene like divinylbenzene or dimethylbenzene of Formula I (identical to the compound of Formula A of the pending claims) motivated to improve adhesion between the layers of the conformal coating and the substrate as for the electronic assembly of Claims 1-5, 8 and 13-19.  Furthermore the combination of Williams-Duncan with Gleason a modified has a reasonable expectation of success to one skilled in the art as above-indicated as both show multilayered conformal coatings from plasma deposition for electronic assemblies.    
However Gleason in view of Legein further in view of Williams-Duncan does not expressly disclose the multi-layer coating comprises one or more moisture barrier layers obtainable by plasma deposition of a precursor mixture comprising (a) one or more nitrogen containing organosilicon compounds, (b) N2, NO2, N2O, or NO2, and (c) optionally He, Ar, or Kr; or at least two layers comprise a graded boundary.  
Rainer is directed as is Gleason to a barrier layer of a microstructured component by plasma with addition of a vapor or gaseous organic precursor to the carrier gas by means of the vapor metering device, wherein the precursor deposited in the activated region to form an organic layer as disclosed in the abstract and at page 3 last 3 lines to page, 7th line from the bottom and claims.  A barrier layer on a microstructured component is characterized in that the method comprises the following steps:  (i) providing the device in a plasma reactor additionally having a vapor metering device and a fast gas exchange gas delivery; (ii) plasma treatment of the device in the region to be coated with a plasma generated from an inert carrier gas and thereby activating the region to be coated; (iii) After completion of the plasma treatment according to step (ii), adding a vapor or gaseous organic precursor to the carrier gas by means of the Dampfdosiervorrichtung (steam metering device See claims), wherein the precursor deposited in the activated region to form an organic layer; (iv) after completion of the supply of the precursor according to step (iii), gas exchange to the inert carrier gas without addition of the precursor; and (v) repeating steps (ii) to (iv) n times to form the barrier layer, where n = 2 to 1,000.  In the Step (ii) of the process, a plasma treatment of the device takes place in the area to be coated with one of an inert carrier gas generated plasma.  This results in an activation of the to be coated Area for the subsequent reaction with the precursor. The plasma treatment in step (ii) is preferably carried out via a duration in the range of 10 to 40 s.  The carrier gas is in step (ii), preferably with a flow in the range of 20 to Fed to 100 sccm.  An injected plasma power lies preferably in the range of 50 to 200 W. A gas pressure of the carrier gas is preferably in the range of 2 to 10 Pa.  Particularly suitable Components exist for B of polymeric electronic semiconductors.  The Carrier gas is preferably argon or a mixture based of argon with nitrogen and / or hydrogen.  In the Step (iii) of the process, i.e., after completion of the plasma treatment from step (ii) becomes a vapor or gaseous organic precursor added to the carrier gas by means of the Dampfdosiervorrichtung (steam dosing device).  The precursor separates in the activated area under training an organic (part) layer.  Of the precursor is preferably a nitrogen-containing or oxygen-containing organosilicon compound or a hydrocarbon compound.  The nitrogen-containing organosilicon compound is preferred selected from the group consisting of bis (dimethylamino) dimethylsilane (BDMADMS), hexamethyldisilazane (HMDSN), tetramethyldisilazane (TMDSN), Dimethylaminotrimethylsilane (DMATMS) Tris (dimethylamino) methylsilane (TDMAMS) and dimethylbis (2,2-dimethylhydrazyl) silane (DMBDMHS) {reading on nitrogen containing organosilicon compound precursor for pending Claims 1 and 13 with nitrogen and argon gas}.  The oxygen-containing organosilicon compound is preferred selected from the group consisting of hexamethyldisiloxane (HMDSO), Tetraethoxysilanes (TEOS) and tetramethyldisiloxane (TMDSO) {reading on with nitrogen and argon gas}.  From page 5 the deposition of a first multiple layer according to steps (ii) to (v) a step (vi), wherein the same precursor but with the plasma switched on is deposited.  The conditions in step (vi) therefore correspond the conditions in a conventional PECVD method.  The result is a dense, partially inorganic layer.  To this layer is a second multiple layer according to the plotted steps (ii) to (v).  Finally, a further layer under the conditions of step (vi), i.e., at switched on plasma, applied.  A number m of cycles off depositing the multilayers according to the steps (ii) to (v) and plasma deposition according to the step (vi) is limited to m = 2 to 10 to form the desired barrier layer.  From page 3, 3rd ¶ the deposition of inorganic and organic barrier layers for protection of components for microelectronics, in particular based on electronic and optoelectronic devices of polymers, was previously mainly for planar surfaces quite successful. In particular, components that are opposite the oxygen and water vapor content of the air are sensitive or which are used for exhaust control in internal combustion engines, protected by appropriate barrier layers.  With the aid of the method according to the invention, one or more of the stated disadvantages of the prior art can be overcome.  From page 7, first two full ¶s the layers formed have different properties: The first layer has essentially good barrier properties.  The second and third layers contain larger concentrations of cross-linked CH bonds and therefore can serve to block the defects of the first layer.  The third layer differs from the second layer by a different one networking and greater splitting and can therefore be good in lower layer thicknesses and for coating complex, nonplanar, microstructured substrates.  The method has the advantage that the precursor need not be changed. Therefore, the change in reactor conditions is between the deposition phases low and it can have successive layers for the required quality from deposition.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Gleason as modified a conformal coating for an electronic assembly, where the conformal multilayered coating has a lowest layer of organosilicon on the substrate and an uppermost layer of a the bilayers of iPECVD plasma organo-silicon like HVDSO combined with HMDSO with one or more auxiliary gases of oxygen, nitrogen or hydrogen for (b) and helium or argon for (c) for the lowest layer and uppermost layer, where the conformal coating for an electronic assembly also has one or more layers of a substituted benzene like divinylbenzene or dimethylbenzene of Formula I (identical to the compound of Formula A of the pending claims), as afore-described, where from Rainer a multilayered water barrier from plasma deposition of a mixture of bis (dimethylamino) dimethylsilane (BDMADMS), hexamethyldisilazane (HMDSN), tetramethyldisilazane (TMDSN), Dimethylaminotrimethylsilane (DMATMS) Tris (dimethylamino) methylsilane (TDMAMS) or dimethylbis (2,2-dimethylhydrazyl) silane (DMBDMHS), nitrogen-containing organosilicon compounds and nitrogen and argon and a multilayered TEOS silane with nitrogen and argon (for Claim 10) are included for a coating complex motivated to have a coating complex of multilayers of inorganic and organic barrier layers for protection of components for microelectronics, in particular based on electronic and optoelectronic devices of polymers with components that are opposite the oxygen and water vapor content of the air to overcome sensitivity to water vapor and oxygen as for the electronic assembly of Claims 1-5, 8 and 13-19.  Furthermore the combination of Rainer with Gleason modified by Williams-Duncan has a reasonable expectation of success to one skilled in the art as above-indicated because both show multilayered conformal coatings from plasma deposition for electronic assemblies.   
However Gleason in view of Legein further in view of Williams-Duncan and further in view of Rainer does not expressly disclose a first layer and second layer with graded boundaries.    
Klun is directed as is Gleason as modified to an article with substrate which may be a (co)polymer film or an electronic device such as an organic light emitting device, electrophoretic light emitting device, liquid crystal display, thin film transistor, or combination thereof with a base (co)polymer layer on a major surface of the substrate, an oxide layer on the base (co)polymer layer; and a protective (co)polymer layer on the oxide layer, the protective (co)polymer layer including the reaction product of at least one urea (multi) (meth)acrylate (multi)-silane precursor compound synthesized by reaction of (meth)acrylated materials having isocyanate functionality with aminosilane compounds as disclosed in the abstract.  
Also as disclosed at ¶ 0110 the smoothness and continuity of the base (co)polymer layer 14 (and also each oxide layer 16 and protective (co)polymer layer 18) and its adhesion to the underlying substrate or layer may be enhanced by appropriate pretreatment. Examples of a suitable pretreatment regimen include an electrical discharge in the presence of a suitable reactive or non-reactive atmosphere (e.g., plasma) to help make the surface of the underlying layer more receptive to formation of the subsequently applied (co)polymeric (or inorganic) layer.  From ¶ 0045 sputtering has also been used to form metal oxide layers, while the deposition energy of the sputter process used for forming the barrier oxide layer is generally high, the energy involved in depositing the (meth)acrylate layers is generally low.  As a result the (meth)acrylate layer typically does not have good adhesive properties with the layer below it, for example, an inorganic barrier oxide sub-layer.  To increase the adhesion level of the protective (meth)acrylate layer to the barrier oxide, a thin sputtered layer of silicon sub-oxide {i.e. SiOx} is known to be useful in the art.  If the silicon sub oxide layer is not included in the stack, the protective (meth)acrylate layer has poor initial adhesion to the barrier oxide.  The silicon sub oxide layer sputter process must be carried out with precise power and gas flow settings to maintain adhesion performance.  
From ¶ 0062 a composite barrier assembly in an article or film including a substrate, a base (co)polymer layer on a major surface of the substrate, an oxide layer on the base (co)polymer layer, and a protective (co)polymer layer on the oxide layer, has the protective (co)polymer layer including the reaction product of at least one of the foregoing urea (multi)-(meth)acrylate (multi)-silane precursor compounds of the formula RS1--N(R4)--C(O)--N(H)--RA1RS1 is a silane containing group of the formula -R1d-Si(Yp)(R2)3-p wherein R1d is a divalent alkylene, arylene, alkarylene, or aralkylene group, said alkylene, arylene, alkarylene, or aralkylene groups optionally containing one or more catenary oxygen atoms, each Y is a hydrolysable group, R2 is a monovalent alkyl or aryl group, and p is 1, 2, or 3 like those aminosilanes of ¶ 0090.  Additionally, R4 is H, C1 to C6 alkyl or C1 to C6 cycloalkyl, RA1 is a (meth)acryl containing group of the formula R11d-(A), wherein R11d  is a divalent alkylene, arylene, alkarylene, or aralkylene group, said alkylene, arylene, alkarylene, or aralkylene groups optionally containing one or more catenary oxygen atoms, and A is a (meth)acryl group comprising the formula X2--C(O)--C(R3)=CH2, further wherein X2 is --O, --S, or --NR3, and R3 is H, or C1-C4.  
From ¶s 0010, 0120-0121 and 0126 in some exemplary embodiments, the composition of the oxide layer may change in the thickness direction of the layer, i.e. a gradient composition.  In such exemplary embodiments, the oxide layer preferably includes at least two inorganic materials, and the ratio of the two inorganic materials changes throughout the thickness of the oxide layer. The ratio of two inorganic materials refers to the relative proportions of each of the inorganic materials.  The ratio can be, for example, a mass ratio, a volume ratio, a concentration ratio, a molar ratio, a surface area ratio, or an atomic ratio.  The resulting gradient oxide layer is an improvement over homogeneous, single component layers.  Additional benefits in barrier and optical properties can also be realized when combined with thin, vacuum deposited protective (co)polymer layers.  Where from ¶ 0010 any of the articles further include a multiplicity of alternating layers of the oxide layer and the protective (co) polymer layer on the base (co)polymer layer {reading on first and second layers with graded boundaries as in pending Claim 1}.  A multilayer gradient inorganic-(co)polymer barrier stack can be made to enhance optical properties as well as barrier properties {the stack with multiple inorganic layers like Gleason as modified reading on at least a first and a second inorganic layer with a gradient which would include at the boundary for pending Claim 1}.  In addition to improved barrier properties, the gradient composition can be made to exhibit other unique optical properties while retaining improved barrier properties.  The gradient change in composition of the layer produces corresponding change in refractive index through the layer.  The materials can be chosen such that the refractive index can change from high to low, or vice versa.   
As stated MPEP at §2113 “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").  Here the terminology of claim 1 of:  “the lowest plasma deposited layer of the multi-layer conformal coating, which is in contact with the at least one surface of the electrical assembly is formed by plasma deposition of a precursor mixture”, “the uppermost plasma deposited layer of the multi-layer conformal coating is formed by plasma deposition of a precursor mixture”, “the multi-layer coating comprises one or more layers which is formed by plasma deposition of a precursor mixture”, “the multi-layer coating comprises one or more moisture barrier layers obtainable by plasma deposition of a precursor mixture”; and from claim 3 of “wherein the plasma deposition is plasma enhanced chemical vapour deposition (PECVD)”; from claim 4 of “wherein the plasma deposition occurs at a pressure of 0.001 to 10 mbar”; and Claim 14 of “obtainable by plasma deposition of a hydrocarbon compound of formula (A)” are all process limitations for an article claim.  These limitations can be claimed by product language for the structure of the layers produced.  Therefore, absent evidence of criticality regarding the presently claimed process and given that Gleason as modified meets the requirements of the claimed (product or composition), Gleason as modified clearly meets the requirements of present claims.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Gleason as modified a conformal coating for an electronic assembly, where the conformal multilayered coating has a lowest layer of organosilicon on the substrate and an uppermost layer of a the bilayers of iPECVD plasma organo-silicon like HVDSO combined with HMDSO with one or more auxiliary gases of oxygen, nitrogen or hydrogen for (b) and helium or argon for (c) for the lowest layer and uppermost layer, where the conformal coating for an electronic assembly also has one or more layers of a substituted benzene like divinylbenzene or dimethylbenzene of Formula I (identical to the compound of Formula A of the pending claims), where a multilayered water barrier from plasma deposition of a mixture of bis (dimethylamino) dimethylsilane (BDMADMS), hexamethyldisilazane (HMDSN), tetramethyldisilazane (TMDSN), Dimethylaminotrimethylsilane (DMATMS) Tris (dimethylamino) methylsilane (TDMAMS) or dimethylbis (2,2-dimethylhydrazyl) silane (DMBDMHS), nitrogen-containing organosilicon compounds and nitrogen and argon are included for a coating complex, as afore-described, where from Klun a first and second inorganic layers in the stack have a graded oxide composition with SiOx which would include the boundary motivated to enhance optical properties as well as barrier properties for the electronic assembly of Claims 1-5, 8 and 13-19.  Furthermore the combination of Klun with Gleason modified by Legein further in view Williams-Duncan and further in view of Rainer has a reasonable expectation of success to one skilled in the art as above-indicated because both Klun and Gleason show multilayered coatings with plasma treatment with silane layers and silicon oxide layers for barrier layers for electronic assemblies.  
Response to Arguments
Applicant’s arguments filed 3/03/2022 have been considered and are persuasive regarding the prior rejections under 25 U.S.C. 112(a) and (b), but are moot in view of the new grounds of rejection set forth above as used to reject the amended claims.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787